Citation Nr: 1502596	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (VLJ) in Las Vegas, Nevada, in November 2014.  A transcript of this hearing has been associated with the claims file. 

The Board notes that the Veteran properly appealed the January 2012 statement of the case (SOC), which addressed the issue of service connection for tinnitus, in a March 2012 substantive appeal.  Subsequently, the Veteran was issued a SOC addressing the issue of service connection for bilateral hearing loss in June 2013.  While the Veteran did not submit a substantive appeal with regard to the June 2013 SOC, the Veteran has suggested in subsequent statements and testimony that he wished to continue with this issue.

In this regard, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  Therefore, in light of the subsequent statements suggesting that the Veteran wished to continue with the issue of entitlement to service connection for bilateral hearing loss, and due to the fact that testimony was accepted pertaining to this issue at the November 2014 hearing, the Board will continue to construe this issue as being on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  Specifically, the Veteran claims that his hearing loss and tinnitus are related to his military occupation as an artillery surveyor, to specifically include exposure to noise from artillery and tanks.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of tinnitus.  Service treatment records from July 1966 reveal that the Veteran complained of cerumen of both ears.  Decreased hearing loss was noted.  

In February 2011, the Veteran underwent a VA examination.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted that the Veteran reported the onset of his tinnitus was in the 1970s and that the onset of his hearing loss was 15 years prior.  The examiner determined that the Veteran's hearing loss and tinnitus are not caused by or a result of military noise exposure.  The rationale for this opinion was based on a review of the claims file, which showed normal hearing sensitivity upon the entrance and exit examinations from the military, with no threshold shifts between the two examinations. 

At the November 2014 hearing, the Veteran asserted that he actually reported at the February 2011 VA examination that his hearing loss and tinnitus began during his active service but that his tinnitus did not become constant until a couple of years after he got out of service and his hearing loss got a lot worse within a couple of years after he was discharged from service.  

However, the Board notes that in a November 2014 private medical record from Advanced Hearing & Balance Specialists, the Veteran reported that he had a hearing difficulty for the past 10+ years, as well as a history of 35+ years of constant tinnitus.  He claimed that he does not recall feeling at that time as though there was any hearing loss at discharge.  He reported that, about 10 years after discharge is when he felt he started to notice his tinnitus, which has gotten worse over the years.   

Regardless, in Buchanan v. Nicholson, it was noted that it cannot be determined that lay evidence as to nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As it appears that the February 2011 VA opinion indicated that the Veteran's hearing loss and tinnitus are not related to service solely based on a lack of in-service evidence of hearing loss or increased hearing loss, and in light of the Veteran's assertions that the claimed onset of his hearing loss and tinnitus were misquoted at this examination, the Board finds that a new VA audiological examination is necessary for the proper assessment of the Veteran's claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5103A (West 2002). 

Additionally, the Veteran indicated at the November 2014 hearing that he was waiting to get an appointment with a VA audiologist.  As such, upon remand, any and all available VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA treatment records. 

2. Schedule the Veteran for a VA audiological examination.  The claims file should be provided to the appropriate examiner for review.  
After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus. If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus began in, or were caused or aggravated by, his service. 

A rationale should be provided for any opinions given.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




